DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 09/06/2021. Claims 1, 3-5, and 8-12 have been amended. Claim 2 has been cancelled. Claims 13-15 have been newly added. Accordingly, claims 1, and 3-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 15, the applicant claims “using machine learning” and “decentralized multi-task machine learning”. It is not clear to the examiner how said machine learning is performed or programmed to compile said tasks. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-8, and 10-15 recite selecting a route from a multiplicity of routes based on an evaluated metric corresponding to road sections and the route whose road sections maximize the metric is selected, and claim 9 recites receiving an inquiry and transmitting one road section based on properties assigned to said sections and weights assigned to said properties.
The limitation of selecting and evaluating as recited above and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person or a user can mentally selects a route based on an evaluation of data associated with road sections (Claims 1, 3-8, and 10-15). A user can also mentally figuring out at least one road section based on an identified property (claim 9). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 13 and 14 describe an algorithm to perform the optimization process. Said claims fall under the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite “outputting the selected route to an electronic display”. Claims 5 and 15 recite using machine learning and claims 8 and 9 recite a device, a navigator, and a server. However, said elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device, machine learning, and using a device, navigator or a server to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata US 2018/0178807 A1 (hence Murata).
In re claims 1 and 8, Murata discloses a drive assist apparatus, including a skill detecting unit detecting a driving skill of a driver of a vehicle and teaches the following:
selecting a route from a multiplicity of routes, which each connect a departure point for a navigation to a destination for the navigation, wherein each of the routes respectively comprises one or more route segment (Paragraphs 0024 and 0031), wherein the one or more route segments for each of the route is selected from a multiplicity of road sections (Paragraphs 0031-0033, and Fig.2), wherein the selecting the route comprises: assigning each of the road sections a multiplicity of properties comprising at least one property which characterizes a driving experience (Paragraph 0032), wherein the properties are respectively assigned weights (Paragraph 0028, Fig.2 and Fig.3); evaluating a metric in accordance with the respective properties and the respective weights associated with one or more of the respective road sections (Fig.2 and Paragraph 0032); and selecting as the route, the route having the one or more respective road sections, selected as the one or more route segments, that results in maximizing 
In re claim 3, Murata teaches the following:
wherein the properties comprise at least one of: a static property, a dynamic property, a personalized property, or a swarm-data-based property (Paragraph 0032)
In re claim 4, Murata teaches the following:
wherein the properties comprise at least one of: a physical property of the respective road section, of the road sections (Paragraph 0032), a physical property of an area surrounding a vehicle or of the respective road section, a physical property of a component of the vehicle, information about a driver of the vehicle, abstracted information about properties for a multiplicity of vehicles or drivers, information about a measurement variable of a sensor, which is arranged on the vehicle or on the driver, information from a camera, which is arranged on the vehicle, or information from a database
In re claim 5, Murata teaches the following:
using machine learning to determine at least one of the properties for a respective one of the road sections in accordance with information about a route segment, of the one or more route segments, which characterizes the driving experience (Paragraph 0045)
In re claims 6-7 and 9, Murata teaches the following:
transmitting an enquiry about possible route segments, wherein the enquiry comprises information about at least one of the departure point or the 
In re claim 11, Murata teaches the following:
wherein the properties comprise the dynamic property, which is a time-dependent property (Paragraph 0032)
In re claim 12, Murata teaches the following:
wherein the at least one property characterizes the information from the database that corresponds to a social network (Paragraph 0042)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata as discussed above and further in view of Magazinik et al US 2017/0052034 A1 (hence Magazinik).
In re claim 10, Murata discloses the claimed invention as recited above but doesn’t explicitly teach the following:
the selecting of the route from the multiplicity of routes, which connect the departure point for the navigation to the destination for the navigation, is performed to additionally satisfy a constraint of a desired arrival time or a desired departure time
Nevertheless, Magazinik discloses a system for directing a driver to a passenger based on a destination location specified by the driver (Paragraph 0001) and teaches the following:
the selecting of the route from the multiplicity of routes, which connect the departure point for the navigation to the destination for the navigation, is performed to additionally satisfy a constraint of a desired arrival time or a desired departure time (Paragraph 0037, Fig.5, #504 and Paragraph 0071)
It would have been obvious to one having ordinary skills in the art at the time invention was filed to have modified the Murata reference to include a time by which a driver desires to arrive at a destination, as recited by Magazinik, in order to enhance the experience of a driver associated with the vehicle (Magazinik, Paragraph 0011).
Response to Arguments
Applicant's arguments filed on 09/06/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1-12 under 35 U.S.C. 101 that claims 1 and 2-12 recite features, which alone and in combination, provide improvements to a complex route calculation and navigation system, the examiner respectfully disagrees with that statement. The claim limitations are recited at a high level of generality and the improvement in the technical field is not captured in the claim language. The claims recite a plurality of routes, each route comprising a plurality of route segments, and selecting a route that satisfies an optimization process. The improvement to a complex route calculation is not shown in the claim. Claims 5 and 15 recites “using machine learning”. Said machine learning is recited at a high level of generality and does not add meaningful limitations to the idea of optimizing a route selection beyond generally linking it to a particular technological environment. Claims 13 and 14 describe an algorithm to perform the optimization process. Said claims fall under the “Mathematical Concepts” grouping of abstract ideas.
With respect to applicant’s arguments/remarks that the claimed invention is similar to the example of “a method of rearranging icons on a graphical user interface”, the examiner respectfully disagrees with that statement. The recited example comprises a step “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time”. Said step requires action by a processor that cannot be practically applied in the mind because it requires a processor accessing computer 
As recited above, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception and do not present an improvement to a described problem, therefore the claims are still ineligible under step 2B.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Murata and that Murata fails to teach or contemplate using assigned properties and respective weights for road segments in determining a route, as required by amended independent claim 1, the examiner respectfully disagrees with that statement. Driving skill of Murata read on assigned properties (Paragraph 0028 “number of instances and frequency of rapid acceleration, sudden braking, sharp turning and similar actions, and distance driven broken down by type of road (e.g., national roads, main local roads, expressways, etc.)). Furthermore, categorizing driving skill in classes A-C reads on respective weights associated with a plurality of recommended routes as shown in Fig.2 and Fig.3. Accordingly, Murata reads on amended claims 1, and 8-9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAMI KHATIB/Primary Examiner, Art Unit 3669